—Determination of respondent Police Commissioner, dated March 3, 2000, finding petitioner guilty of being discourteous to, and uttering a racial epithet against the complainant, using excessive force to effect an arrest and making an arrest without a reasonable basis for doing so, and imposing a penalty of forfeiture of 30 vacation days and one year dismissal probation, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Madden, J.], entered on or about November 17, 2000), dismissed, without costs.
Respondent’s findings were supported by substantial evidence, including the testimony of the complaining witness. There is no basis upon which to disturb respondent’s determinations concerning credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty imposed does not shock our sense of fairness (see, Matter of Kelly v Safir, 96 NY2d 32). Concur — Nardelli, J. P., Williams, Ellerin, Friedman and Mar-low, JJ.